
Exhibit 10.1
 
 
 
 
SETTLEMENT AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (this “Agreement”) is made and entered into
as of the 3rd day of November 2017, between ProtoKinetix Incorporated, a Nevada
corporation, (the “Company”) and Susan M. Woodward, (the “Consultant”), an Ohio
resident.


RECITALS


A.   The Consultant has provided services to the Company pursuant to a
consulting agreement entered into by the Company and the Consultant on December
30, 2016 (the “Consulting Agreement”), attached hereto as EXHIBIT A. The
Consulting Agreement became effective on January 1, 2017, with a natural
expiration date of December 31, 2017. The Consultant acknowledges that she is,
and always has been, an independent contractor in her dealings with the Company.


B.   The Company and the Consultant have agreed that the Consultant will leave
her position as chief financial officer (CFO) effective upon the filing of the
Company’s quarterly report for the quarter ended September 30, 2017, which is
prior to the natural expiration date of the Consulting Agreement.


C.    The Consultant and the Company acknowledge and agree that Section 5(d)
Payment Upon Termination of the Consulting Agreement is not applicable to this
Agreement or the change in the Consultant’s relationship with the Company
contemplated hereunder.


D.   The Consultant has agreed to continue providing services under the
Consulting Agreement through the filing of the upcoming quarterly financial
disclosure due by law to be filed no later than November 14, 2017 (the “Form
10-Q”).  Upon filing of the Form 10-Q, in a form reasonably satisfactory to the
Company, the Consultant will promptly resign as chief financial officer.


E.   The Company and the Consultant have determined that it is in their best
interests
to resolve any and all issues relating to or arising out of the Consultant’s
contractual relationship with the Company, without any admission or liability of
the parties, by this Agreement, in exchange for the consideration and terms set
forth herein.


AGREEMENT


NOW THEREFORE, in consideration of the following covenants and promises and for
other valuable consideration as described below, the parties hereby agree as
follows:



1.
The Consultant’s Obligations Prior to and In Connection With Filing the Form
10-Q.




a.
The Form 8-K Filing.  Not later than four business days following signatures to
this agreement by both the Company and the Consultant, the Consultant will
assist the Company in preparing a Form 8-K reporting under Item 1.01 (Entry Into
A Material Definitive Agreement) that the Company and the Consultant have
entered into this Agreement, using the following Item 1.01 disclosure: “On
November 3, 2017, the Company and Susan Woodward agreed that Ms. Woodward will
leave her position as chief financial officer (CFO), effective upon the filing
of the Company’s quarterly report for the quarter ended September 30, 2017, in
satisfactory form, but will remain engaged to assist the Company through
December 31, 2017, and to transition books and records of the Company.”  The
parties agree that this Agreement will be attached as an exhibit to the Form 8-K
as required by Instruction 1 to Item 1.01 of Form 8-K.

 
 
1

--------------------------------------------------------------------------------


 

i.
Subject to the review and approval of the Company’s auditors who must review the
Form 10-Q, the same language will be included in the quarterly report on Form
10-Q for the quarter ended September 30, 2017, if required by the rules and
regulations governing the filing of the Form 10-Q.




b.
The 10-Q. The Consultant will complete to the reasonable satisfaction of the
Company consistent with past practice the Company’s Form 10-Q for the quarter
ending September 30, 2017, and in accordance with the rules and the regulations
of the Securities and Exchange Commission.  The Consultant will cause the Form
10-Q to be completed and circulated to the Company’s auditors, the Company’s
legal counsel and the Company for comment, consistent with past practices.
However, the timing of the circulation and completion of the Form 10-Q is
subject to the Consultant’s timely receipt from the Company of all of the
information required to complete the Form 10-Q. The Consultant and Company agree
that the Form 10-Q is to be filed without extension and must be delivered to the
Edgar filer for preparation in order to be filed on or before November 14,
2017.  The Company has acted cooperatively through its legal counsel to provide
and deliver to the Consultant copies of all documents, agreements, and board of
director consents and such other information required to prepare and complete
the Form 10-Q. The Company will continue to cooperate with the Consultant to
provide any additional documents, agreements, board of director consents and
such other information necessary for the Consultant to prepare and complete the
Form 10-Q. The Consultant, as the Company’s chief financial officer and
principal financial officer and Clarence Smith, as the Company’s chief executive
officer and principal executive officer will sign the Form 10-Q and the
necessary certifications, that have been approved by the Consultant, the
Company, the Company’s auditors and the Company’s legal counsel, consistent with
past practices, provided the Consultant, as of the date of signature, is the
chief financial officer and principal financial officer of the Company.  The
Consultant will not cause the Form 10-Q to be filed without the written consent
and direction of the chief executive officer of the Company whose signature will
also be reflected on the Form 10-Q and certifications as filed.  While the
Consultant and the Company agree to work in good faith to file the Form 10-Q on
time, if the Company is obligated to file for an extension of time, the
Consultant and the Company will work with the Company’s auditors and legal
counsel to file within the extended time limit for the Form 10-Q.

 
 
2

--------------------------------------------------------------------------------


 

c.
Company Documents.  The Consultant agrees to provide the Company with all
originals and copies of all files and documents in her possession and all
originals and copies of files and documents in her possession on any electronic
devices that relate to or concern the Company (the “ESI”) by delivering all such
documents to the Company (directly or through Mr. McDonough, a director of the
Company) promptly following her execution of this Agreement. The Consultant may
retain a copy of any and all documents she needs to prepare the Form 10-Q. As
set forth in Section 2(a) of this Agreement, the Consultant will provide all
originals and copies of any documents modified or created since the time of
execution of this Agreement. The Company shall schedule to have a courier pick
up the documents for delivery on a date and time reasonably acceptable to the
Consultant.  The Consultant agrees to segregate and make available all ESI from
any other documents stored on any electronic devices in a single directory
(which may contain subdirectories) through the file sharing system used by the
Consultant in past practice. The file sharing system must provide access to both
the Company’s legal counsel and the Company.




d.
Bank Accounts and the Company’s Address. Promptly upon the filing of the Form
10-Q, the Company shall (i) remove the Consultant from all of the Company’s bank
accounts and all other accounts, listings or otherwise where Consultant is
listed as a Company contact, officer, Chief Financial Officer or otherwise
associated with or a representative of the Company and (ii) change the address
of the Company to an address that is not the Consultant’s personal residence and
the Company shall promptly submit to the United States Postal Service all
required notices and forms to change the address and cause all of the Company
mail to be sent to an address other than the Consultant’s personal residence. 
To the extent that at any time thereafter the Consultant receives mail addressed
to the Company she will promptly forward the mail to the Company and cooperate
with the Company in changing addresses in the records of such sender.




2.
The Consultant’s Obligations Following the Filing of the Form 10-Q.




a.
Return of Company Property and Documents. Upon the filing of the Company’s Form
10-Q, the Consultant agrees to return any and all property of, and information
pertaining to, the Company and its business in her possession within three
business days.  The Company property includes, but is not limited to, all
originals and copies of files, financial documents and the portable hard-drive
purchased by the Company (also called a “USB” or “thumb drive”), but does not
include the laptop computer that Consultant has been using. The Consultant will
deliver by courier all files, documents and physical property belonging to the
Company to 9176 South Pleasants Highway, St. Marys, West Virginia 26170, or to
such other address as the Company should choose, at the Company’s expense. The
Consultant will deliver all ESI to the Company by uploading such ESI to the file
sharing platform used by the Consultant in past practice and shall provide
notification of such to the Company and the Company’s legal counsel.




b.
Laptop Computer. Following the filing of the Form 10-Q, the Company agrees to
allow the Consultant to permanently keep possession of the laptop she has been
using.  Provided, however, that the Consultant certifies in writing, no later
than January 3, 2018, to the Company’s legal counsel that all ESI has been
deleted from the computer and she no longer has any complete or partial copies
of any Company property, either written or on tape, disk or other media storage
device and will not access any Company files or networks.


 
3

--------------------------------------------------------------------------------




c.
Subsequent Discovery of Company Property. If after providing the written
certification pursuant to Section 2(b) of this Agreement, the Consultant learns
she is in possession of any Company property she will notify the Company within
24 hours and return all such property within three business days and delete any
additional copies of such property in her possession.




d.
Cooperation. The Consultant agrees that certain matters in which the Consultant
has been involved during her service to the Company may require the Consultant’s
cooperation with the Company in the future.  Accordingly, through December 31,
2017, and in consideration of this Agreement, provided all parties perform under
this Agreement herein, the Consultant agrees to be available for a reasonable
amount of questions and consultation at no additional charge to the Company
through December 31, 2017. The Company shall provide notice of a request for
cooperation by email to the Consultant at the email address the Consultant will
provide contemporaneously with the execution of this Agreement. Such cooperation
and communication may be in the form of email, or if necessary, by telephone
during normal business hours (8AM to 5PM eastern time) with reasonable notice
provided to the Consultant. The Consultant shall provide support and services
requested within a reasonable time after the request is sent by the Company.




3.
The Company’s Obligations.




a.
Consulting Fees. The Company has paid the Consultant her November consulting fee
under the Consulting Agreement on the normally scheduled pay date, November 1,
2017, by the normal method historically used by the parties.  Upon executing
this Agreement, the Company agrees to transfer the Consultant’s December
consulting fee, in the amount of Six Thousand Dollars ($6,000.00) to be held in
escrow until the terms of this Agreement have been satisfied pursuant to the
terms of the attached Escrow Agreement attached hereto as EXHIBIT B.




b.
Stock Options. The Company agrees that in exchange for the Consultant’s
assignment to the Company (in the form of Exhibit D) of the options to acquire
12 million shares of the Company’s common stock held by the Consultant under a
certain Non-Qualified Stock Option Agreement dated May 4, 2015, effective
February 26, 2015, for 4,000,000 shares of the Company’s common stock,  a
certain Stock Option Agreement dated January 1, 2016 for 4,000,000 shares of the
Company’s common and a certain Stock Option Agreement dated January 1, 2017 for
4,000,000 shares of the Company’s common stock (collectively the “Options”), the
Company will transfer a one-time lump sum payment of $110,000 to be held in
escrow for the Consultant’s benefit and as security for the parties’ performance
under this Agreement pursuant to the terms of the Escrow Agreement attached
hereto as EXHIBIT B.

 
 
4

--------------------------------------------------------------------------------


 

c.
Letter of Recommendation.  The Company agrees that the quality of the
Consultant’s work and services have been excellent and the Company has no
complaint or issue with regard to the Consultant or the services that she has
provided to the Company, since the time she has been engaged.  Therefore, not
later than the first business day after the complete filing of the Form 10-Q,
the Company shall deliver a letter of recommendation in the form of EXHIBIT C.




d.
Section 16 Filings. The Company, consistent with past practice shall prepare all
filings resulting from the transactions contemplated under this Agreement as may
be required by Section 16 of the Securities Exchange Act of 1934 for the
Consultant to review, approve and sign. The Company will file such documents
upon receipt of originally signed documents.




4.
Agreement Not to Disparage. The Consultant agrees that she will not disparage
the Company or any of its officers, directors or consultants. The Company, for
itself, and its officers, directors and consultants agrees that it will not
disparage the Consultant. The Letter of Recommendation will speak for itself,
and the Company is not required to provide any further information upon any
inquiry by third-parties or the Consultant.




5.
Consultant’s Release and Waiver of Claims.  In consideration for the mutual
execution and delivery of this Agreement by the Consultant and the Company, the
Consultant, for herself and for her predecessors-in-interest, successors,
assigns, heirs, decedents, beneficiaries, and any entity owned or controlled by
any party, hereby release and forever discharge the Company and its assigns,
heirs, representatives, agents, consultants, subsidiaries, parents, affiliated
companies, employees, officers, directors, members, managers, insurers,
attorneys, trustees and beneficiaries (collectively the “Company Released
Parties”), of and from any and all past, present and future claims, damages,
causes of action, costs, expenses, fees, promises, obligations, and liabilities
of whatever kind or nature and whether arising in such Company Released Party’s
capacity acting on behalf of the Company or otherwise, that the parties have,
whether known or unknown, foreseen or unforeseen, anticipated or unanticipated,
liquidated or non-liquidated, related in any way to the relationship between the
Consultant and the Company, and any other matter of any kind whatsoever whether
or not related in any way to the relationship between the Consultant and the
Company, but excepting any claims that may arise with respect to the execution
or performance of this Agreement or the Escrow Agreement and any claims that
arise from Sections 3, 4, and 6 of the Consulting Agreement.




6.
Company’s Release and Waiver of Claims. In consideration for the mutual
execution and delivery of this Agreement by the Consultant and the Company, the
Company, for itself and for its predecessors-in-interest, successors, assigns,
heirs, decedents, beneficiaries, and any entity owned and/or controlled by any
party, hereby release and forever discharge the Consultant and her assigns,
heirs, representatives, agents, consultants, subsidiaries, parents, affiliated
companies, employees, officers, directors, members, managers, insurers,
attorneys, trustees and beneficiaries (collectively the “Consultant Released
Parties”), of and from any and all past, present and future claims, damages,
causes of action, costs, expenses, fees, promises, obligations, and liabilities
of whatever kind or nature and whether arising in such Consultant Released
Party’s capacity acting on behalf of the Consultant or otherwise, that the
parties have, whether known or unknown, foreseen or unforeseen, anticipated or
unanticipated, liquidated or non-liquidated, related in any way to the
relationship between the Consultant and the Company, and any other matter of any
kind whatsoever whether or not related in any way to the relationship between
the Consultant and the Company, but excepting any claims that may arise with
respect to the execution or performance of this Agreement or the Escrow
Agreement and any claims that arise from Sections 3, 4, and 6 of the Consulting
Agreement.

 
 
5

--------------------------------------------------------------------------------


 

7.
No Admission and Covenant Not to Sue. This Agreement, and compliance with this
Agreement, shall not be construed as an admission of liability on the part of
the Company, such liability being hereby expressly denied.  The Consultant and
the Company hereby represent that neither of them has filed nor caused to be
filed any pending charges, suits, claims, grievances or other action which in
any way arise from or relate to the Consultant’s relationship, and service in
all capacities, to the Company Released Parties.  The Consultant and the Company
further represent that neither of them has directly or indirectly assigned any
claim related to the Consultant’s relationship with, and service in all
capacities, to the Company or released hereby to any other person.  The
Consultant and the Company agree not to sue or assert claims against any person
or entity released in this Agreement, except as expressly stated in this
Agreement.




8.
Confirmation of Independent Contractor Status.  The Company and the Consultant
both agree that the Consultant has been acting in her capacity for the Company
as an independent contractor and not as an employee, and each of the Company and
the Consultant agree that neither will take nor support any position that the
Consultant was not an independent contractor to the Company.




9.
Confidential Information.  The Consultant acknowledges and agrees that she is
subject to the confidentiality covenants set forth in Section 4 of the
Consulting Agreement, which are incorporated into this Agreement by reference as
if fully rewritten herein and survive the resignation of the Consultant as chief
financial officer. The Consultant agrees to continue to comply with such
confidentiality terms set forth in the Consulting Agreement.




10.
Attorney Fees and Costs. Each party shall bear its own attorney fees and costs.




11.
Binding Effect. This Agreement shall inure to the benefit of and be binding upon
the Consultant and the Company, as well as their respective agents, heirs,
decedents, beneficiaries, successors, assigns and representatives.




12.
Headings. The headings in this Agreement are for convenience only and do not in
any way limit or amplify the terms or conditions of this Agreement.




13.
Recitals. The above recitals are incorporated into this Agreement.

 
 
6

--------------------------------------------------------------------------------


 

14.
Severability. The parties to this Agreement further agree that should any
clause, sentence, paragraph or other part of this Agreement be finally adjudged
by any court of competent jurisdiction to be unconstitutional, invalid or in any
way unenforceable, such adjudication shall not affect, impair, invalidate or
nullify this Agreement, nor shall it serve as the basis for rescission,
avoidance or annulment of this Agreement, but shall affect only the clause,
sentence, paragraph so adjudged.




15.
Entire Agreement. This Agreement, together with any other instruments or
agreements referred to herein, constitutes the entire agreement of the parties
with respect to the subject matter of this Agreement, and there are no other
representations, warranties or other agreements, written or oral, between the
parties, except those contained in this Agreement.




16.
Modification or Amendment. This Agreement may not be amended or modified except
by an agreement in writing signed by the party against whom enforcement of any
modification or amendment is sought.




17.
Representations and Warranties. The parties represent and warrant to one another
that:




a.
No statements or representations made by or on behalf of any party to this
Agreement, or by any third party, except as may be specifically recited in this
Agreement, have influenced, induced or caused each party to enter into and
execute this Agreement;




b.
Each of the undersigned is authorized to execute this Agreement in the capacity
and manner set forth below;




c.
Each party has taken all appropriate action to authorize the execution of this
Agreement, and this Agreement and any documents executed in connection with this
Agreement constitute the legal, valid and binding obligations of the parties,
enforceable against the parties, in accordance with the terms of this Agreement;




d.
Each party warrants that it has read and understands this Agreement in its
entirety; and




e.
No party has assigned, transferred, hypothecated or otherwise conveyed any of
its interests in any and all claims the parties have waived or disclaimed in
this Agreement.




18.
Due Diligence and Assumption of the Risk. Each party acknowledges and represents
that it has taken such investigation and due diligence as it deems appropriate
prior to entering into this Agreement and that it assumes the risk that the
facts or law may be different from what it currently believes them to be.




19.
Attorney Fees for Breach of Agreement. In the event of any judicial or other
adversarial proceeding between the parties concerning this Agreement, the
substantially prevailing party shall be entitled to recover all of its
reasonable attorney fees and other costs, in addition to any other relief to
which it may be entitled.

 
 
7

--------------------------------------------------------------------------------


 

20.
Further Assurances. Each of the parties agrees to take all action necessary to
carry out the intentions of the parties as expressed in this Agreement.




21.
Notice. All notices required or permitted in this Agreement shall be in writing,
and sent by mail to the party’s address or by electronic mail to the respective
address set forth below:

 

ProtoKinetix, Incorporated

9176 South Pleasants Highway

St. Marys, WV 26170

 

Susan M. Woodward

c/o Peter Brosse

28601 Chagrin Boulevard. Suite 500

Cleveland, Ohio 44122

 

Burns, Figa & Will, P.C.

c/o Victoria Bantz (the Company’s legal counsel)

6400 S. Fiddlers Green Circle

Greenwood Village, Colorado 80111


 

22.
Survival. The respective rights and obligations of the parties shall
indefinitely survive the termination of this Agreement to the extent necessary
to preserve such rights and obligations.




23.
No Benefit to Others. The provisions set forth in this Agreement are for the
sole benefit of the parties and their successors and assigns, and they shall not
be construed to confer any rights on or benefit any other persons.




24.
Construction. The parties acknowledge that their respective legal counsel have
reviewed and participated in negotiating the terms of this Agreement, and that
any rule of construction to the effect that any ambiguity is to be resolved
against the drafting party shall not be applicable in the interpretation of this
Agreement.




25.
Governing Law. This Agreement shall be governed by the laws of the State of
Colorado, without regard to choice of laws principles.




26.
Venue. The parties agree that any action to enforce this Agreement shall be
brought in the District Court for Denver County, Colorado, with all parties
agreeing and stipulating that such Court has jurisdiction over them and over
such an action.




27.
Counterparts. This Agreement may be signed in counterparts and is effective as
of the signing of all parties.  Documents with signatures of the parties that
are transmitted by facsimile transmission or copies of documents scanned in PDF
format that are transmitted by e-mail shall be effective immediately upon
signature by all parties, and shall be as valid and binding as though they were
original documents.

 
 
8

--------------------------------------------------------------------------------


 

28.
Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. In any construction to
be made of this Agreement, the same shall not be construed against either party
on the basis of that party being the drafter of such language. The Consultant
agrees and acknowledges that she has read and understands this Agreement, is
entering into it freely and voluntarily, and has been advised to seek counsel
prior to entering into this Agreement and has had ample opportunity to do so. 
The law firm of Burns, Figa & Will, P.C. represented only the Company in
connection with this Agreement, and only advised the Company with respect to
Colorado law.  The law firm of Meyers, Roman, Friedberg & Lewis represented only
the Consultant in connection with this Agreement.  The Company and the
Consultant each understand that Burns, Figa & Will, P.C. is acting as escrow
agent under the Escrow Agreement, and that pursuant to such agreement Burns,
Figa & Will, P.C. has an obligation to act as stated therein.  In each case, the
Company and the Consultant waive any conflict of interest with Burns, Figa &
Will, P.C., as counsel to the Company and as Escrow Agent pursuant to the Escrow
Agreement.



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and such Agreement is effective as of the Effective Date.


THE UNDERSIGNED HAVE CAREFULLY READ THE FOREGOING AGREEMENT AND GENERAL RELEASE
OF ALL CLAIMS, KNOW THE CONTENTS THEREOF, FULLY UNDERSTAND IT, AND SIGN THE SAME
AS HIS OR ITS OWN FREE ACT.


COMPANY
ProtoKinetix, Incorporated






/s/ Clarence E. Smith
By:  Clarence E. Smith, Director & CEO




CONSULTANT






/s/ Susan M. Woodward 
Susan M. Woodward, individually
 
 
9

--------------------------------------------------------------------------------

 


EXHIBIT A – CONSULTING AGREEMENT
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
PROTOKINETIX, INCORPORATED
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
________ ___, 2017 and made effective as of January 1, 2018 (the “Effective
Date”), by and between ProtoKinetix, Incorporated, a Nevada corporation
(“Company”), and Susan M. Woodward, an individual (“Consultant”).


WHEREAS, the Company is a bio-technology company in the business of developing
anti-aging glycoproteins (“AAGP”) for the purpose of enhancing cell survival and
health in various applications including transplant procedures, engraftment of
tissue and cell preservation;


WHEREAS, Consultant will be resigning as Chief Financial Officer from the
Company effective December 31, 2017 and possesses a depth of knowledge regarding
the Company and its financials so that Consultant would provide valuable
knowledge to the Company in the future; and


WHEREAS, on the Effective Date the Company and Consultant desire to enter into
an agreement to perform certain services for the Company and Consultant has
agreed to provide such services, on the terms and conditions set forth herein.


AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree as follows:


1.   Services.  During the Term (as defined below) of this Agreement Consultant
will provide the Company with such general corporate, administrative, and
technical services as requested by the Company (collectively, the “Services”).


2.   Compensation and Expenses.


(a)   Compensation.  Consultant shall receive compensation equal to $_______ per
hour in exchange for the Services provided to the Company on an as needed basis
starting on January 1, 2018 until December 31, 2020.  The Company agrees to pay
Consultant on the first day of every month starting February 1, 2018 during the
Term of this Agreement for such Services rendered in the prior month.


(b)   Existing Options.  Consultant currently holds the following options: (i)
an option to purchase 2,000,000 shares of common stock of the Company
exercisable at $0.04 per share, with an expiration date of February 25, 2020
pursuant to the option agreement dated May 4, 2015; (ii) an option to purchase
4,000,000 shares of common stock of the Company exercisable at $0.04 per share,
with an expiration date of February 25, 2020 pursuant to the option agreement
dated May 4, 2015; (iii) an option to purchase 4,000,000 shares of common stock
of the Company exercisable at $0.08 per share, with an expiration date of
December 31, 2019 pursuant to the option agreement under the 2015 Stock Option
and Stock Bonus Plan (the “2015 Plan”) dated January 1, 2016; and (iv) an option
to purchase 4,000,000 shares of common stock of the Company exercisable at $0.05
per share, with an expiration date of December 31, 2020 pursuant to the option
agreement dated January 1, 2017 under the 2017 Stock Option and Stock Bonus Plan
(the “2017 Plan”), (collectively the “Options”).  As incentive to Consultant to
enter into this Agreement, Consultant, as an ongoing consultant to the Company,
may exercise the Options up until their respective expiration dates. 
Consultant’s resignation as of December 31, 2017 as CFO will not act as a
termination date for purposes of the 2015 Plan or the 2017 Plan.
 
A-1

--------------------------------------------------------------------------------

 


(c)   Expenses.  Promptly upon the completion of each month of Services, but no
later than the 10th day of the following month, Consultant shall provide the
Company with an invoice for Permitted Expenses (defined below).  Such invoice
shall be accurate, complete, and include sufficient detail and receipts to
substantiate amounts due hereunder.  Amounts due shall be payable within 30
business days of the Company’s receipt of a correct and undisputed invoice from
Consultant.  “Permitted Expenses” include the following: (i) when requested by
the Company, reasonable expenses for travel, and (ii) other expenses
specifically approved by the Company in writing.  Notwithstanding the above, the
Company will not be responsible for any single expense in excess of $500 or
aggregate expenses in any one month of more than $2,000 without prior written
approval of the Company.


3.   Ownership.


(a)   Ownership of Work Products.  To the extent that the Services provided
hereunder include original material subject to copyright (referred to as “Work
Product”), Consultant agrees that the Services are done as a “work for hire” as
that term is defined under U.S. copyright law, and that as a result, the Company
shall own all copyrights in and to the Work Product.  To the extent that the
Work Product does not qualify as a work for hire under applicable law, and to
the extent that the Work Product includes material subject to copyright, patent,
trade secret, or other proprietary right protection, Consultant hereby assigns
to the Company, its successors and assigns, all right, title and interest in and
to the Work Product, including all copyrights, patents, trade secrets, and other
proprietary rights therein (including renewals thereof).  Consultant shall
execute and deliver such instruments and take such other action as may be
required and requested by the Company to carry out the assignment contemplated
by this paragraph.  To the extent permitted by applicable law, Consultant hereby
waives all moral rights in and to the Work Product.
 
A-2

--------------------------------------------------------------------------------

 


(b)   License for Prior Works.  By incorporating into any Services any original
work or authorship created prior to this Agreement (“Prior Works”), Consultant
thereby grants the Company a worldwide, perpetual, nonexclusive, transferable
license to use, distribute, publish, or publicly display such Prior Works and
modify such Prior Works as incorporated into the Services.
(c)   Ownership of Equipment.  Unless otherwise expressly set forth elsewhere in
this Agreement, any and all tangible equipment, materials, documentation, or
other items provided by the Company in connection with this Agreement shall
remain the property of the Company.
(d)   Ownership of Intellectual Property.  The Company shall retain title to and
all rights in all intellectual property provided by the Company in connection
with the Services, including, but not limited to, any know-how related to the
Services or products provided or developed in the course of Consultant’s
Services or the creation of Work Product, such as hardware, software, data,
media or other tools or technologies.
4.   Confidentiality.


(a)   Nature of Confidential Information.  In this Agreement, “Confidential
Information” includes, but is not limited to, information, whether or not in
written form, which has a business purpose and is not known or generally
available from sources outside the Company or typical of industry practice,
including but not limited to, the Company’s internal structure, financial
affairs, programs, software systems, procedures, manuals, confidential reports,
marketing methods, the amount, nature and type of services and methods used and
preferred by the Company’s vendors and customers and the fees paid by such
persons or entities; the identity of the Company’s present and prospective
customers and vendors; customer and vendor lists; any data relating to a
customer or vendor of the Company; the Company’s business arrangements and
costs; and information regarding earnings, forecasts, reports and technical data
of the Company, provided that Confidential Information does not include:


(i)    Information that is in the public domain at the date hereof or becomes
part of the public domain after the date hereof through no act or omission of
Consultant;


(ii)   Information which Consultant can prove was in its possession prior to the
date hereof and was not acquired by Consultant from the Company or any person
under a confidentiality obligation to the Company;


(iii)  Documents or information independently developed by or for Consultant;
and
 
A-3

--------------------------------------------------------------------------------

 


(iv)  Information received by Consultant without restriction as to disclosure
from a third party who has the lawful right to disclose the same.


(b)   Agreement to Keep Information Confidential.  Consultant acknowledges the
confidential and proprietary nature of the Confidential Information, shall keep
all Confidential Information in strict confidence and will not disclose or
dispose of any Confidential Information to any third party.  Consultant may,
however, disclose the Confidential Information to its officers, employees,
advisers and agents who need to know the Confidential Information for the
purposes of the evaluating and assessing the Confidential Information.  All
individuals receiving any Confidential Information under this Agreement shall be
directed by Consultant to treat the Confidential Information confidentially
pursuant to the terms of this Agreement.  Nothing in this Agreement prevents
Consultant from disclosing any Confidential Information as may be required by
applicable law, regulation, court order or securities regulatory authority.


(c)   No-Trade.  Consultant acknowledges that it may be in possession of
material nonpublic information which is considered to be any information
concerning the Company that is both (i) material (meaning the average investor
would want to know such information before deciding whether to buy, sell or hold
securities of the Company, or, in other words, information that could affect the
market price of Company securities); and (ii) nonpublic (meaning the information
has not been disclosed in the Company’s filings with the SEC or in a press
release issued by the Company that has been broadly disseminated to the
investing public).  Information is not considered public until the second
business day after such disclosure in an SEC filing or press release.  If such
material nonpublic information is disclosed to the public, Consultant may not
trade in Company securities until the second business day after such disclosure
(i.e., the second day after the applicable SEC filing or press release).  The
prohibition on trading while in possession of material nonpublic information
continues for as long as any information Consultant has is both material and
nonpublic and can continue even after Consultant’s engagement with the Company
has terminated.


5.   Termination.


(a)   Term. This Agreement shall commence as of the Effective Date and continue
until the earlier of December 31, 2020 (the “Term”) or until terminated.
 
A-4

--------------------------------------------------------------------------------

 


(b)   Termination for Cause.  The Company will have the right to terminate
Consultant upon written notice for Cause.  The term “Cause” means as a result of
(i) any breach of any written policy of the Company; (ii) conduct involving
moral turpitude, including, but not limited to, misappropriation or conversion
of assets of the Company (other than immaterial assets); (iii) Consultant’s
conviction of, or entry of a plea of nolo contendere to, a felony; or (iv) a
material breach of this Agreement.  The term “Cause” shall not mean as a result
of the death or disability of Consultant.


(c)   Termination Upon a Change of Control.  This Agreement shall terminate
automatically upon a Change of Control of the Company.  For purposes of this
Agreement, a “Change of Control” shall mean any of the following:


(i)   Any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization,
other than any such consolidation, merger or reorganization in which the
shareholders of the Company immediately prior to such consolidation, merger or
reorganization, continue to hold at least a majority of the voting power of the
surviving entity in substantially the same proportions (or, if the surviving
entity is a wholly owned subsidiary, its parent) immediately after such
consolidation, merger or reorganization; or (B) any transaction or series of
related transactions to which the Company is a party in which in excess of 50%
of the Company’s voting power is transferred; or


(ii)   The sale, lease, transfer, or other disposition of all or substantially
all of the assets of the Company, except where such sale, lease transfer or
other disposition is to a wholly owned subsidiary of the Company.


(d)   Survival.  In the event of termination of this Agreement for any reason,
Sections 3 through 7 shall survive indefinitely.
A-5

--------------------------------------------------------------------------------



6.   Indemnification.


(a)   Indemnification.  Each party agrees to indemnify and save the other, its 
affiliates and their respective directors, officers, consultants and agents
(each an “Indemnified Party”) harmless from and against any and all losses,
claims, actions, suits, proceedings, damages liabilities or expenses of
whatsoever nature or kind, including any investigation expenses incurred by any
Indemnified Party to which an Indemnified Party may become subject by reason of
breach of this Agreement or of law by the defaulting party.  Notwithstanding the
above, the Company shall indemnify and hold harmless Consultant from and against
any claims, damages, losses or expenses incurred by Consultant which arise out
of any acts or omissions taken in good faith by Consultant in connection with or
related to Consultant’s performance of the Services.


7.   General Terms.


(a)   Return of Work Product.  Consultant agrees, promptly upon completion of
the Services or other termination of this Agreement, to deliver to the Company
all Work Product and to return all notes, designs, code, storage devices,
documents and any other Company materials, including Confidential Information. 
Consultant shall not retain any such materials without the Company’s written
approval.


(b)   No Employer-Employee Relationship.  The Company and Consultant understand,
acknowledge, and agree that Consultant’s relationship with the Company will be
that of an “independent contractor” and not that of an employee.  Consultant
will be an “independent contractor” and Consultant will be entitled to work at
such times and places as Consultant determines appropriate, will not be under
the direction or control of the Company or the manner in which Consultant
performs the Services.  Consultant will not be entitled to any of the benefits
which the Company may make available to its employees (which benefits may in the
future include, but not be limited to, unemployment insurance benefits, group
health or life insurance, profit-sharing or retirement benefits).


(c)   Taxes.  Consultant is and will be solely responsible for, and will file,
on a timely basis, all tax returns and payments required to be filed with, or
made to, any federal, state or local tax authority (including, but not limited
to Social Security, federal, state, Medicare, and all of other taxes) with
respect to the performance of Services and receipt of fees under this
Agreement.  No part of the compensation payable to Consultant will be subject to
withholding by the Company for the payment of any social security, federal,
state or any other employee payroll taxes.  If required by the Company,
Consultant shall prepare and sign such documents affirming Consultant’s
citizenship and residency for tax purposes.
 
A-6

--------------------------------------------------------------------------------

 


(d)   Client Solicitation.  While providing Services to the Company, Consultant
shall not solicit work, remuneration or other benefits of any kind directly from
any the Company contacts or affiliates without the express, prior written
consent of the Company.


(e)   Notices.  All notices, demands, requests, or other communications that may
be or are required to be given, served, or sent by any party to any other party
pursuant to this Agreement shall be in writing and shall be sent by email,
next-day courier, or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or transmitted by hand delivery, addressed
as follows:
 
If to the Company:
ProtoKinetix, Incorporated
Attn:  Clarence E. Smith, President & CEO
With a copy to:
Burns Figa & Will PC
Attn: Victoria B. Bantz, Esq.
 
 
If to Consultant:
Susan Woodward
 

 
(f)   Assignment.  This Agreement may not be assigned by either party without
prior written consent of the other.


(g)  Entire Agreement. This Agreement, not including any other agreement
pursuant to which securities of the Company are issued to Consultant, represents
the entire agreement between the parties and supersedes all prior negotiations,
representations, agreements, arrangements, and understandings, if any, either
written or oral, between the parties with respect to the subject matter of this
Agreement, none of which shall be used to interpret or construe this Agreement. 
If any term, covenant, condition or provision of this Agreement or the documents
and instruments executed and delivered in connection herewith is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.
 
A-7

--------------------------------------------------------------------------------

 


(h)   Law Governing.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado even though Consultant may
perform services or reside in other states or countries.


(i)   Amendments.  Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.


(j)   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and will become effective and binding
upon the parties at such time as all of the signatories hereto have signed a
counterpart of this Agreement.  All counterparts so executed shall constitute
one Agreement binding on all of the parties hereto, notwithstanding that all of
the parties are not signatory to the same counterpart.  In all other respects,
this Agreement shall continue to remain in full force and effect.  Facsimile or
.pdf transmissions containing signatures shall be considered delivery and shall
be deemed binding.


(k)   Remedies. As the violation by Consultant of the provisions of Sections 3
and/or 4 of this Agreement would cause irreparable injury to the Company, and
there is no adequate remedy at law for such violation, the Company shall have
the right to seek specific performance or injunctive relief against Consultant
without the posting of a bond or other security.  The remedies available with
respect to the rights and obligations under this Agreement are cumulative, and
this section shall not be construed to limit in any manner whatsoever any other
rights or remedies that may be available for any breach of this Agreement.


8.   Venue.  All disputes arising out of or relating to this Agreement and all
actions to enforce this Agreement shall be adjudicated in the state or federal
courts sitting in Denver, Colorado.  The parties hereto irrevocably submit to
the jurisdiction of such courts in any suit, action or proceeding relating to
any such dispute.  So far as is permitted under applicable law, this consent to
personal jurisdiction shall be self-operative and no further instrument or
action, other than service of process or as permitted by law, shall be necessary
in order to confer jurisdiction upon the undersigned in any such court.


[Signature Page Follows]
 
A-8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
date first written above.


ProtoKinetix, Incorporated
 
 
 
By:  _____________________________
       Clarence E. Smith, President and CEO
Consultant:
 
 
 
_____________________________
Susan M. Woodward
 
 
 









A-9

--------------------------------------------------------------------------------

 




EXHIBIT B – ESCROW AGREEMENT




 
 
 
 





--------------------------------------------------------------------------------







ESCROW AGREEMENT
This Escrow Agreement (this “Agreement”) is made as of November __, 2017, by and
among ProtoKinetix Incorporated, a Nevada corporation (“ProtoKinetix”), Susan M.
Woodward, an individual residing in the state of Ohio (“Ms. Woodward”) and
Burns, Figa & Will, P.C., counsel to ProtoKinetix and escrow agent by agreement
of the parties.
RECITALS
WHEREAS, pursuant to the Settlement Agreement and General Release, dated
November __, 2017 between ProtoKinetix and Ms. Woodward (the “Settlement
Agreement”), the parties have agreed to place certain funds (the “Escrow Funds”)
in an escrow account with the escrow agent, Burns, Figa & Will, P.C.
WHEREAS, Ms. Woodward desires to have the funds due her pursuant to the
Settlement Agreement deposited in escrow for her benefit, to secure
ProtoKinetix’s performance under the Settlement Agreement.
WHEREAS, the Escrow Funds are to be delivered to Escrow Agent upon execution of
the Settlement Agreement by both parties and are to be held in escrow and
released in accordance with the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


TERMS OF THE ESCROW


The parties hereby agree to Burns, Figa & Will P.C. acting as an escrow agent,
whereby it shall hold the Escrow Funds for Ms. Woodward’s benefit, until such
time as the specific instructions set forth in Section 1.4 of this Agreement
have been satisfied.
ProtoKinetix will cause the Escrow Funds to be wired to Burns, Figa & Will, P.C.
into the Burns, Figa & Will P.C. COLTAF Trust Account promptly upon
ProtoKinetix’s execution of the Settlement Agreement.
This Agreement begins on the date it is executed by both parties and terminates
on the date the Escrow Funds have been released. However, if the terms of this
Agreement have not been satisfied prior to December 31, 2017, all Escrow Funds
shall be returned to ProtoKinetix on January 2, 2018.
The Escrow Funds will be delivered to Ms. Woodward, as follows:
ProtoKinetix and Ms. Woodward agree that Burns, Figa & Will, P.C. will release
$6,000.00, representing Ms. Woodward’s December compensation and $110,000.00,
representing payment for the transfer of Ms. Woodward’s  options to acquire a
total of 12 million shares of ProtoKinetix’s common stock held by Ms. Woodward
under certain stock option agreements pursuant to that certain assignment and
limited power of attorney attached as EXHIBIT D to the Settlement Agreement. The
Escrow Funds shall be sent by wire to Ms. Woodward’s bank account one business
days after both of the following have occurred:
 
B-1

--------------------------------------------------------------------------------

 



(i)
the date that Ms. Woodward notifies Burns, Figa & Will P.C. and ProtoKinetix in
writing that all property of, and information pertaining to ProtoKinetix and its
business in her possession has been returned to ProtoKinetix. Paper documents
and physical property shall be delivered via courier to ProtoKinetix (directly
or through Mr. McDonough, a director of ProtoKinetix) and electronically stored
property and information shall be made available on a file sharing platform with
access provided to ProtoKinetix and ProtoKinetix’s legal counsel; and




(ii)
the date that Ms. Woodward delivers to Burns, Figa & Will P.C. the properly
executed document in the form of EXHIBIT D to the Settlement Agreement.  Burns,
Figa & Will P.C. will deliver the option agreements and assignments to
ProtoKinetix.



Any fees due and owing to Burns, Figa & Will, P.C. with respect its role as an
escrow agent will be paid directly by ProtoKinetix.
ARTICLE II
MISCELLANEOUS
2.1 No waiver or any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained.  No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
2.2 All notices or other communications required or permitted hereunder shall be
in writing, and shall be sent to the addresses set forth in the Settlement
Agreement.
2.3 This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and permitted assigns of the parties hereto.
2.4 This Agreement is the final expression of, and contains the entire agreement
between, the parties with respect to the subject matter hereof and supersedes
all prior understandings with respect thereto.  This Agreement may not be
modified, changed, supplemented or terminated, nor may any obligations hereunder
be waived, except by written instrument signed by the parties to be charged or
by its agent duly authorized in writing or as otherwise expressly permitted
herein.
 
 
B-2

--------------------------------------------------------------------------------

2.5 Whenever required by the context of this Agreement, the singular shall
include the plural and masculine shall include the feminine.  This Agreement
shall not be construed as if it had been prepared by one of the parties, but
rather as if all parties had prepared the same.
2.6 The parties hereto expressly agree that this Agreement shall be governed by,
interpreted under and construed and enforced in accordance with the laws of the
State of Colorado.  Any action to enforce, arising out of, or relating in any
way to, any provisions of this Agreement shall only be brought in a state or
federal court sitting in Denver County, Colorado.
2.7   Burns, Figa & Will, P.C.’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by ProtoKinetix, Ms. Woodward and
Burns, Figa & Will, P.C.
2.8  Burns, Figa & Will, P.C. shall be obligated only for the performance of
such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by Burns, Figa & Will, P.C. to be genuine and to have been signed or
presented by the proper party or parties.  Burns, Figa & Will, P.C. shall not be
personally liable for any act it may do or omit to do hereunder as the escrow
agent while acting in good faith and in the absence of gross negligence, fraud
and willful misconduct, and any act done or omitted by the Burns, Figa & Will,
P.C. pursuant to the advice of its attorneys-at-law shall be conclusive evidence
of such good faith, in the absence of gross negligence, fraud and willful
misconduct.
2.9  Burns, Figa & Will, P.C.  is hereby expressly authorized to disregard any
and all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  Burns, Figa & Will, P.C. will provide each party with prompt notice of
and a copy of each and all such warnings, orders, judgments and decrees.  In
case Burns, Figa & Will, P.C. obeys or complies with any such order, judgment or
decree, it shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such decree being subsequently
reversed, modified, annulled, set aside, vacated or found to have been entered
without jurisdiction.
2.10 Burns, Figa & Will, P.C. shall not be liable in any respect on account of
the identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Settlement Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.
2.11 Burns, Figa & Will, P.C. shall be entitled to employ such legal counsel and
other experts as it may deem necessary or proper to advise it in connection with
the its duties hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation; provided that the costs of such
compensation shall be borne by the Burns, Figa & Will, P.C
2.12 Burns, Figa & Will, P.C.’s responsibilities as escrow agent hereunder shall
terminate if it shall resign by giving written notice to ProtoKinetix and Ms.
Woodward.  In the event of any such resignation, ProtoKinetix and Ms. Woodward
shall appoint a successor escrow agent and Burns, Figa & Will, P.C. shall
deliver to such successor escrow agent any Escrow Funds and other related
documents held by Burns, Figa & Will, P.C. If no successor escrow agent is
appointed within the seven business day period then Burns, Figa & Will, P.C.
shall return the Escrow Funds as provided in Section 1.3 above.
 
B-3

--------------------------------------------------------------------------------

 
2.13 If Burns, Figa & Will, P.C. reasonably requires other or further
instruments in connection with this Agreement or obligations in respect hereto,
the necessary parties hereto shall join in furnishing such instruments.
2.14 It is understood and agreed that should any dispute arise with respect to
the delivery or ownership or right of possession of the Escrow Funds held by
Burns, Figa & Will, P.C. hereunder, Burns, Figa & Will, P.C. is authorized and
directed in its sole discretion (1) to retain in its possession without
liability to anyone all or any part of said documents, the Escrow Funds or
documents until such disputes shall have been settled either by mutual written
agreement of the parties concerned or by a final order, decree or judgment of a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but Burns, Figa & Will, P.C. shall be under no duty
whatsoever to institute or defend any such proceedings or (2) to deliver the
Escrow Funds and any other property and documents held by Burns, Figa & Will,
P.C. to a state court having competent subject matter jurisdiction and located
in Denver, Colorado in accordance with the applicable procedure therefore.
2.15 Each of ProtoKinetix and Ms. Woodward, jointly and severally, agree to
indemnify and hold harmless Burns, Figa & Will, P.C. and its partners,
employees, agents and representatives from any and all claims, liabilities,
costs or expenses in any way arising from or relating to the duties or
performance of Burns, Figa & Will, P.C. hereunder or the transactions
contemplated hereby other than any such claim, liability, cost or expense to the
extent the same shall have been determined by final, unappealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence,
fraud or willful misconduct of Burns, Figa & Will, P.C.
2.16 Each of ProtoKinetix and Ms. Woodward understand, acknowledge, and agree
that the law firm of Burns, Figa & Will P.C. represents only ProtoKinetix with
respect to this Agreement and the Settlement Agreement, and has offered no
legal, tax, or other advice to Ms. Woodward.  Ms. Woodward has retained the law
firm of Meyers, Roman, Friedberg & Lewis to provide Ms. Woodward independent
legal and tax advice, and has consulted with such other advisors as she has
determined necessary or appropriate in the circumstances.
2.17 Each of ProtoKinetix and Ms. Woodward understand that Burns, Figa & Will,
P.C. has acted as legal counsel to ProtoKinetix as described herein and may in
the future continue to act as legal counsel to ProtoKinetix, including in
connection with the interpretation of and disputes under this Agreement.  In its
role as escrow agent, Burns, Figa & Will, P.C. may have certain conflicts of
interest with ProtoKinetix, which conflicts may also impact Ms. Woodward.  After
consultation with independent counsel to the extent such party determines such
consultation necessary or appropriate, each of ProtoKinetix and Ms. Woodward
waive any and all of such conflicts with respect to Burns, Figa & Will, P.C.
serving as escrow agent herein and as legal counsel to ProtoKinetix.
 
B-4

--------------------------------------------------------------------------------

 
2.18 This Agreement shall be governed by, interpreted under and construed and
enforced in accordance with the laws of the State of Colorado, without regard to
choice of laws principles.  The parties agree that any action to enforce this
Agreement shall be brought in the District Court for Denver County, Colorado,
with all parties agreeing and stipulating that such Court has jurisdiction over
them and over such an action.
2.19 This Agreement may be signed in counterparts and is effective as of the
signing of all parties.  Documents with signatures of the parties that are
transmitted by facsimile transmission or copies of documents scanned in PDF
format that are transmitted by e-mail shall be effective immediately upon
signature by all parties, and shall be as valid and binding as though they were
original documents.
2.20 Each party has cooperated in the drafting, negotiation and preparation of
this Agreement. In any construction to be made of this Agreement, the same shall
not be construed against either party on the basis of that party being the
drafter of such language.
2.21 ProtoKinetix and Ms. Woodward shall be responsible for their own expenses
and fees incurred with the drafting, review and execution of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.
PROTOKINETIX, INCORPORATED
 
 
 
By:  _____________________________ 
       Clarence E. Smith, CEO & President
SUSAN WOODWARD, CONSULTANT
 
 
 
By:  _____________________________
       Susan M. Woodward, individually
 
 
BURNS, FIGA & WILL, P.C.
 
 
 
By:   ____________________________
         Herrick K. Lidstone, Jr., President
 
 













B-5

--------------------------------------------------------------------------------

 




EXHIBIT C – LETTER OF RECOMMENDATION
 
 
 
 
 





--------------------------------------------------------------------------------

PROTOKINETIX, INC.




November __, 2017


To Whom It May Concern:


Susan M. Woodward was appointed Chief Financial Officer of ProtoKinetix,
Incorporated on October 1, 2014.  During her time as Chief Financial Officer,
she played an important role in resolving the Cease Trade Order with the British
Columbia Securities Commission, in relocating the Company from Vancouver,
British Columbia to the United States, in setting up the accounting records and
policies and procedures necessary for the Company to function efficiently and
effectively and for assisting in the process of assuring compliance with
regulatory agencies.  During her tenure as Chief Financial Officer, all tax and
FBAR returns for the Company were filed from 1999 onward, all Forms 10-Q and
Forms 10-K were submitted on time, and audit fees steadily decreased due in part
to the quality and accuracy of the information that was provided to Davidson &
Company.
We wish her nothing but the best in her future endeavors.
 






C-1

--------------------------------------------------------------------------------

 


EXHIBIT D – ASSIGNMENT AND LIMITED POWER OF ATTORNEY












C-2

--------------------------------------------------------------------------------

 






ASSIGNMENT AND LIMITED POWER OF ATTORNEY


THIS ASSIGNMENT AND LIMITED POWER OF ATTORNEY is made as of the ____ day of
November 2017 by Susan Woodward whose address is c/o Peter Brosse  (“Assignor”),
and ProtoKinetix, Incorporated, c/o Clarence Smith (“Assignee”).


NOW, THEREFORE, for good and valuable consideration, and pursuant to a certain
Settlement Agreement dated November ___, 2017, between Assignor and Assignee
(“settlement Agreement”) and a certain Escrow Agreement among Assignee, Assignor
and Burns, Figa &Will, P.C. dated November ___, 2017 (“Escrow Agent”) and
effective upon receipt of One Hundred Ten Thousand Dollars ($110,000.00) as
provided in the Settlement Agreement and the Escrow Agreement:


1. Represents and warrants to the Assignee that she is the sole owner of options
to acquire 12 million shares of the Assignee’s common stock as follows
(collectively the “Options”), and no other person claims or has the right to
claim any interest therein:



a.
Options to acquire 4 million shares of the Company’s common stock held by the
Consultant under a certain Non-Qualified Stock Option Agreement dated May 4,
2015 but effective February 26, 2015, the original agreement being attached
hereto as Exhibit A;




b.
Options to acquire 4 million shares of the Company’s common stock held by the
Consultant under a certain Stock Option Agreement dated January 1, 2016, the
original agreement being attached hereto as Exhibit B; and




c.
Options to acquire 4 million shares of the Company’s common stock held by the
Consultant under a certain Stock Option Agreement dated January 1, 2017, the
original agreement being attached hereto as Exhibit C.



2. The Assignor hereby orders, assigns, conveys, and transfers to the Assignee
all of Assignor’s right, title, and interest in and to the Options and disclaims
any further rights in the Options or in the agreements reflecting the Options.


3. The Assignor hereby constitutes and appoints any officer of the Assignee as
attorney-in-fact irrevocably to transfer the Options and cancel the agreements
reflecting the Options and for no other purpose. This limited power of attorney
shall terminate December 31, 2017.


In witness whereof, the undersigned hereby executes this Assignment and Limited
Power of Attorney for the purposes stated herein, as of the first date written
above.












D-1

--------------------------------------------------------------------------------



 
ASSIGNOR: Susan Woodward
 
 
 
 
 
_______________________________
 

 


State of Ohio
)
 
 
) ss.
 
County of _________
)
 



The foregoing instrument was subscribed to, acknowledged, and attested before me
a Notary Public in and for County and State by Susan Woodward who appeared
personally and physically before me to do so and who advised me that she was so
appearing and executing the foregoing document without coercion and of her own
free will for the purposes stated therein.


Witness my hand and official seal this ___day of November, 2017.


____________________________________
Notary Public


My commission expires: ______________________




























D-2